Exhibit 10.16

May 24, 2007

Vincenzo LiCausi

c/o Cambridge Heart, Inc.

One Oak Park Drive

Bedford, MA 01730

Dear Vincenzo:

Re: Severance Agreement

Cambridge Heart, Inc. (the “Company”) recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions it
may raise among key personnel, may result in the departure or distraction of key
personnel to the detriment of the Company and its stockholders. The Board of
Directors has determined that, while there are no current plans for the Company
to engage in a change of control transaction, appropriate steps be taken to
reinforce and encourage the continued employment and dedication of the Company’s
key personnel without distraction from the possibility of a change of control
and related events and circumstances.

Accordingly, the Company agrees as follows:

 

  1. In the event that the Company terminates your employment after July 1, 2007
without Cause, then the following shall apply:

 

  •  

You will continue to be paid your salary for six (6) months after termination at
the rate in effect on the termination date.

 

  •  

You will continue for six (6) months to be enrolled in the health insurance
program you were enrolled in as of the termination date.

 

  •  

The vesting of all stock options you hold as of the termination date will be
accelerated as follows: the number of shares under all such options that would
have become vested (i.e., exercisable) during the twelve (12) month period
following the termination date shall become exercisable; you must exercise all
options (including the accelerated portion) within the time periods set forth in
your option agreement(s) and the applicable option plan.

 

  •  

Your right to receive the foregoing severance benefits is conditioned upon
(1) your prior execution and delivery to the Company of a general release of any
and all claims and causes of action against the Company and its officers and
directors, excepting only the right to any salary and/or reimbursable expenses
then accrued and unpaid as well as (2) your continued performance of your
obligations under the Proprietary Information and Inventions Agreement between
you and the Company.

 



--------------------------------------------------------------------------------

  2. In the event that a Change in Control occurs after July 1, 2007, the
following shall apply:

 

  •  

The vesting of all stock options you hold as of the Change in Control Date will
be accelerated as follows: fifty percent (50%) of the number of shares under all
such options that were not vested (i.e., exercisable) as of the Change in
Control Date shall become exercisable as of the Change in Control Date; you must
exercise all options (including the accelerated portion) within the time periods
set forth in your options agreement(s) and the applicable option plan.

 

  3. In the event that a Change in Control occurs after July 1, 2007 and, within
twelve (12) months after the Change in Control Date, your employment (either
with the Company or the successor/acquiror) is terminated without Cause or you
terminate your employment for Good Reason, then the following shall apply:

 

  •  

You will continue to be paid your salary for twelve (12) months after
termination at the rate in effect on the termination date.

 

  •  

You will continue for twelve (12) months to be enrolled in the health insurance
program you were enrolled in as of the termination date.

 

  •  

The vesting of all stock options you hold as of the Change in Control Date will
be accelerated as follows: one hundred percent (100%) of the number of shares
under all such options that were not vested (i.e., exercisable) as of the
termination date shall become exercisable as of the termination date; you must
exercise all options (including the accelerated portion) within the time periods
set forth in your options agreement(s) and the applicable option plan.

All capitalized terms used in this letter agreement have the meanings set forth
in Exhibit A.

This agreement supersedes all other agreements concerning severance.

Sincerely yours,

CAMBRIDGE HEART, INC.

/s/    Robert P. Khederian                        

By: Robert P. Khederian

Title: President & CEO

AGREED:

/s/    Vincenzo LiCausi                        

Vincenzo LiCausi

 



--------------------------------------------------------------------------------

EXHIBIT A

1. “Change in Control” means an event or occurrence set forth in any one or more
of subsections (a) through (c) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company or (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.

2. “Change in Control Date” means the first date on which a Change in Control
occurs.

3. “Cause” means:

(a) the Employee’s willful and continued failure to substantially perform
[his/her] reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Employee
gives notice of termination for Good Reason),



--------------------------------------------------------------------------------

which failure is not cured within 30 days after a written demand for substantial
performance is received by the Employee from the Board of Directors of the
Company which specifically identifies the manner in which the Board of Directors
believes the Employee has not substantially performed the Employee’s duties; or

(b) the Employee’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this Section 3, no act or failure to act by the Employee shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Employee’s action or omission was in the
best interests of the Company.

4. “Good Reason” means the occurrence, without the Employee’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(d) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
notice of termination given by the Employee in respect thereof, such event or
circumstance has been fully corrected and the Employee has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first notice of
termination for Good Reason given by the Employee).

(a) the assignment to the Employee of duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”),
or any other action or omission by the Company which results in a diminution in
such position, authority or responsibilities;

(b) a reduction in the Employee’s annual base salary as in effect on the
Measurement Date or as the same was or may be increased from time to time;

(c) the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation
program or policy) (a “Benefit Plan”) in which the Employee participates or
which is applicable to the Employee immediately prior to the Measurement Date,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan or program,
(ii) continue the Employee’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of the Employee’s participation
relative to other participants, than the basis existing immediately prior to the
Measurement Date or (iii) award cash bonuses to the Employee in amounts and in a
manner substantially consistent with past practice in light of the Company’s
financial performance;

(d) any failure of the Company to pay or provide to the Employee any portion of
the Employee’s compensation or benefits due under any Benefit Plan within seven
days of the date such compensation or benefits are due, or any material breach
by the Company of any employment agreement with the Employee.